Citation Nr: 0423460	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1958 to January 
1973.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1997 decision by the 
RO which, in part, denied an increase in the 10 percent 
evaluation then assigned for the veteran's right knee 
disability.  In October 1999, the Board, in part, remanded 
the appeal to the RO for additional development.  In February 
2001, the Board denied an increased rating for the right knee 
disability.  

In an order of February 2001, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
vacated the February 2001 Board decision and remanded the 
appeal to the Board for further action.  

In November 2002, the Board promulgated a decision which 
assigned an increased evaluation to 20 percent for the right 
knee disability, and the veteran appealed to the Court.  In 
December 2003, the Court granted a joint motion to vacate, in 
part, and remand the November 2002 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As a result of the order of the Court, the Board has been 
directed to provide a more detailed and thorough analysis of 
its reasons and bases for any decision regarding the claim 
for an increased rating for the right knee disability.  The 
evidentiary record shows that the veteran was lasted examined 
in May 2000, more than four years ago.  Thus, the Board finds 
that the current medical evidence is inadequate and that a 
more contemporary examination should be undertaken prior to 
appellate consideration.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In this case, while the veteran was notified of the general 
principals of VA's duty to assist by letter dated in August 
2001, and by the Board in November 2002, he has not been 
provided with the appropriate laws and regulations, including 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist.  
Therefore, additional development must be undertaken to 
provide the veteran with the appropriate regulations.  

In order to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).    

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for his right knee disability since July 
2001.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.   

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right knee 
disability and whether there are any 
identifiable residuals of a right 
posterior thigh muscle strain.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physician for 
review of the case, and a notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

I  The examiner should note any 
limitation of motion in the right 
knee and indicate what is considered 
normal range of motion.  Tests for 
stability in the knee should be 
accomplished, and any instability 
should be classified as mild, 
moderate, or severe.  If there are 
any scars referable to the right 
knee disability, the examiner should 
note whether they are tender or 
painful to objective demonstration.  

II  The examiner should determine 
whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the 
service-connected disability.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

IV  The examiner should note whether 
there are any residual symptoms or 
findings of posterior muscle strain 
of the right thigh.  If so, the 
extent and severity of any actual or 
functional impairment related to the 
posterior thigh muscle should be 
noted.  

If the examiner is unable to make any 
determination, this should so state and 
the reasons indicated.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the right knee 
disability have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If additional 
disability of the right posterior thigh 
muscle is identified, the RO should 
consider whether a separate rating is 
warranted.  See VAOPGCPREC 23-97.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, including the provisions of 
38 C.F.R. § 3.159, and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


